DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Allowable Subject Matter
Claims 1 - 23 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed, wherein the plurality of electric contacts include: a first power contact configured to supply first power, a second power contact configured to supply second power, a first electric contact group configured to be used to perform first communication, and a second electric contact group configured to be used to perform communication that is different from the first communication, and wherein, where a direction of rotation of the lens apparatus with respect to the imaging apparatus when 

Regarding claims 2 - 15, these claims are also objected to as being dependent from objected claim 1.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest a contact holding member provided on the mount unit where a plurality of electric contacts of the accessory are arrayed, wherein the plurality of electric contacts includes: a first power contact configured to receive first power, a second power contact configured to receive second power, a third electric contact group configured to be used to perform first communication, and a fourth electric contact group configured to be used to perform communication that is different from the first communication, wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts, wherein the third electric contact group is held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers, and wherein, where a direction of rotation of the accessory when mounting the accessory is a first direction, the third electric contact group, the first power contact and the second power contact are arrayed in the order of the third electric contact group, the second power contact and the first power contact in the first direction; in combination with 

Regarding claims 17 - 21, these claims are also objected to as being dependent from objected claim 16.

Regarding independent claim 22, the prior art of record fails to teach or fairly suggest an accessory configured to be detachably mountable to the imaging apparatus, wherein the imaging apparatus includes a first mount unit and a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed, the plurality of electric contacts of the imaging apparatus including: a first power contact used to supply first power, a second power contact used to supply second power, a first electric contact group used to perform first communication with at least one of accessory mounted to the imaging apparatus, and a second electric contact group used to perform communication that is different from the first communication with at least one of accessory mounted to the imaging apparatus, wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts of the imaging apparatus, wherein the first electric contact group and the second electric contact group are held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers, wherein the accessory includes a second mount unit capable of coupling with the first mount unit, and a fourth electric contact group made up of electric contacts that comes into contact with electric contacts included in the second electric contact group in a state where the accessory is mounted to the imaging apparatus directly, and where a plurality of electric contacts are arrayed, the plurality of 

Regarding claim 23, these claims are also objected to as being dependent from objected claim 22.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki (US PgPub No. 2012/0051732) teaches lens with terminals for connecting to camera.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
01/04/2022Primary Examiner, Art Unit 2696